Citation Nr: 0530581	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  97-24 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The veteran is an appellant that served on active duty from 
July 1964 to June 1967; he also had periods of active and 
inactive duty for training (ACDUTRA and INACDUTRA) between 
February 1979 and November 1996.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a June 1998 
rating decision.  In August 1997 the veteran testified at a 
hearing before a hearing officer at the RO; a transcript of 
that hearing is of record.  In June 1998, the case was 
remanded for additional evidentiary development.  In August 
2002, the Board undertook evidentiary development under 
authority then in effect.  In December 2003 the case was 
again remanded for development, and for RO initial 
consideration of additional evidence received. 


FINDINGS OF FACT

Hypertension is not shown to have been manifested in service 
or in the first postservice year; is not shown to have been 
incurred (or to have chronically increased in severity) 
during a period of ACDUTRA; and is not shown to be related to 
service.


CONCLUSION OF LAW

Service connection for hypertension is not warranted.  38 
U.S.C.A. §§ 101(24), 1110, 1112, 1113, 1131, 1137, 1153, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.306, 
3.307, 3.309 (2005).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The June 1997 statement of the case (SOC); September 1997, 
August 2000, February 2002, and July 2005 supplemental SOCs 
(SSOCs); and the RO's letters of February 1997, May 1999, 
September 1999, and May 2005, all provided at least some 
VCAA-mandated notice, i.e., of what the evidence showed, the 
criteria for establishing entitlement to service connection, 
and the basis for the denial of the claim.  The May 2005 
letter outlined the appellant's and VA's responsibilities in 
developing evidence to support the claim, advised him of what 
type of evidence would be pertinent to the claim, and also 
advised him to submit such evidence (or to identify it for VA 
to obtain), and to submit any pertinent evidence in his 
possession.    

Although complete content-complying notice was not provided 
prior to the initial adjudication, the veteran has had full 
opportunity to respond and supplement the record, and to 
participate in the adjudicatory process after notice was 
given. The claim was readjudicated after full notice was 
given.  See July 2005 SSOC.  Consequently, the veteran is not 
prejudiced by any notice timing defect.

As to VA's duty to assist, the veteran's service medical 
records from his active duty from 1964 to 1967 are 
unavailable (and presumed lost or destroyed).  Identified and 
available private and VA treatment records have been secured.  
The veteran's National Guard service records (including 
reports of periodic examinations) have been secured.  He 
underwent VA examinations in June 1999 and April 2000.  He 
has not identified any further available pertinent records 
outstanding.  VA's duties to notify and assist are met.  

II. Factual Background

As noted, service medical records from the veteran's period 
of active duty from July 1964 to June 1967 are not available.  
The National Personnel Records Center indicated that such 
records were not located at that facility, and suggested 
contacting the veteran's National Guard units.  Repeat 
requests to the Maine and Nevada National Guard units for the 
veteran's complete service medical records produced a 
response which did not include any medical records for the 
period from 1964 to 1967.  The Board finds that means of 
development for the records are exhausted, and that the 
records are irretrievably lost or destroyed.  [Notably it is 
neither alleged not suggested by the record, including the 
veteran's arguments, that hypertension was diagnosed or 
manifested during the veteran's 1964 to 1967 service.  
Accordingly, those records would likely have little probative 
value in the matter at hand.]  Records from the veteran's 
National Guard service include the report of a February 1979 
enlistment examination, when his blood pressure was reported 
to be 140/90.  The matter was not further pursued on clinical 
evaluation, and hypertension was not diagnosed.  The veteran 
was found fit for duty.  Reports of periodic examinations in 
February 1983 and January and February 1987 show blood 
pressure readings in the normal range.  Hypertension was not 
diagnosed.  

Private treatment records show that the veteran presented at 
a physician's office in April 1989 with complaints of chest 
pain radiating to the left shoulder and arm, since that 
morning.  He noted that he was under a lot of stress at his 
job, and also that he thought the pain might be due to 
lifting and installing a dishwasher on his yacht earlier.  It 
was noted that he had no previous known hypertension.  
Clinical evaluation and studies produced findings resulting 
in a diagnosis of "accelerated hypertension."  It was 
suggested that the veteran be admitted to the hospital for 
further evaluation/observation.  He agreed, but indicated 
(against medical advice) that he had to first go home to feed 
his pets.  April 1989 private hospital records reveal that 
the veteran was indeed admitted in April 1989.  "Accelerated 
hypertension" was diagnosed.  The hypertension was 
stabilized with medication, and the veteran was released.   

A record of VA treatment dated in December 1990 notes that 
the veteran sought treatment for hypertension.

Reserve records dated in July 1992 indicate the veteran 
complained of difficulty breathing and shortness of breath 
(clutching his left arm and shoulder) during physical 
training.  He reported that he was on anti-hypertensive 
medication, and that he was fine.  He was advised to stop 
running and to walk.  Blood pressure readings were 128/100 in 
the left arm and 130/104 in the right arm.  The assessment 
was hypertensive episode.  

VA medical records dated in October 1992 and November 1992 
reflect that the veteran sought treatment for hypertension.

A Reserve service record dated in April 1993 notes the 
veteran's history of hypertension.

A note from H. H., M. D., dated in May 1993 indicates the 
veteran had mild hypertension that was under good control, 
and that he was able to participate in police academy 
training.   

Records of VA medical treatment dated from June 1994 to June 
1997 note treatment for hypertension.

At the August 1997 hearing at the RO, the veteran testified 
that hypertension was first diagnosed in 1989, and that he 
had no idea why he developed it.  

Records of VA medical treatment from April to October 1998 
note a history of hypertension.  

A June 1999 VA examination report includes a diagnosis of 
hypertension.  The veteran indicated that it was first 
diagnosed in 1989.

An April 2000 VA examination report reflects that the 
veteran's claims file was reviewed and that high blood 
pressure was initially diagnosed in 1989 "during active 
duty".  In June 2000, the examiner amended his April 2000 
impression to reflect that hypertension was not diagnosed 
during active duty, as previously stated, but that the 
veteran was in the Reserves at the time.

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Service 
connection may be established for preexisting disability that 
was aggravated by service.  A preexisting disability will be 
considered to have been aggravated by service, where there is 
an increase in disability during service, unless there is a 
specific finding that the increased disability is due to 
natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  If hypertension is manifested to a 
compensable degree in the first year following discharge from 
active duty, it may be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309. 

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of INACDUTRA during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

It is neither alleged, nor suggested by any evidence of 
record that hypertension was diagnosed or manifested during 
the veteran's active service from 1964 to 1967, or in the 
first postservice year following that period of service.  
Likewise, there is no evidence that relates the veteran's 
hypertension to his 1964 to 1967 service.  Consequently 
service connection for hypertension on the basis that it was 
incurred (including by applicable presumptions under 
38 U.S.C.A. § 1112) or aggravated during the 1964 to 1967 
period of service is not warranted.

Although it is not clearly articulated, the veteran's theory 
of entitlement to service connection for hypertension appears 
to be based on an allegation that the hypertension was 
incurred or aggravated during a period of ACDUTRA.  There is 
no competent evidence suggesting that the veteran's 
hypertension was incurred during a period of ACDUTRA.  While 
a VA physician initially noted that hypertension was 
initially diagnosed while the veteran was on active duty, 
that examiner amended his report to indicated that the 
hypertension was not diagnosed on active duty, but merely 
while the veteran was in Reserve/National Guard status.  The 
amended report is consistent with contemporaneous records of 
the April 1989 episode when (and it is not contested 
otherwise ) hypertension was first diagnosed.  Those records 
show that the veteran was privately seen, was engaging in 
private concerns, and related his complaints to employment 
stress and physical exertion on his yacht.

Likewise, there is no competent evidence that the veteran's 
hypertension increased in severity during any period of 
ACDUTRA.  While it was noted in a military record that the 
veteran had a hypertensive episode while running in July 
1992, it is not shown that he was on ACDUTRA at the time.  
And even more significant is that it is not shown that his 
hypertension increased in severity at the time.  He reported 
then that his hypertension was controlled with medication, 
and was advised to walk rather than run.  Blood pressure 
readings noted were lower than those than had been reported 
during the episode in April 1989 when hypertension was 
diagnosed.  In summary, there is no competent evidence that 
hypertension chronically increased in severity during a 
period of ACDUTRA.  The veteran's own assertions that his 
hypertension is somehow related to service are not competent 
evidence, and have no probative value.   He is s a layperson, 
and is not competent to offer a medical opinion regarding 
etiology of a disability.  Espiritu v. Derwinski, 2 Vet, App. 
492 (1992).  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
seeking service connection for hypertension, and that the 
claim must be denied.  


ORDER

Service connection for hypertension is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


